Citation Nr: 0637230	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that, in pertinent part, denied the 
veteran's claim for service connection for a left knee 
disorder, and granted service connection for residuals of a 
left ankle fracture that was awarded a 10 percent disability 
rating.  The veteran perfected an appeal as to these matters.

In an August 2005 rating decision, the RO awarded a 20 
percent rating for the veteran's service-connected left ankle 
disability.  Then, in an August 2005 signed statement, the 
veteran said he "accepted" the 20 percent evaluation for 
his left ankle disability but was "still moving forward 
concerning the appeal on [his] left knee".  The Board 
construes the veteran's August 2005 statement as a written 
withdrawal as to his claim for an initial rating in excess of 
20 percent for residuals of a left ankle fracture.  See 
38 C.F.R. § 20.202 (2006).  As such, the Board will confine 
its consideration to the issue as set forth on the title 
page. 

Finally, in a March 2005 letter, the RO advised the veteran 
of its February 2005 rating decision that denied his claim 
for service connection for a right hip disorder.  In a March 
2006 signed statement, the veteran requested that his VA 
medical records regarding his foot problems (apparently a 
reference to his service-connected left ankle disability) be 
reviewed that, he said, affected his "left knee and right 
hip".  It is unclear if, by this statement, the veteran 
seeks to file a notice of disagreement with the RO's denial 
of his claim for service connection for a right hip disorder.  
If so, the veteran or his representative should contact the 
RO to clarify his intent as to this matter. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a left knee 
disorder.  He maintains that his knee was injured while 
playing football in service and caused his current left knee 
disorder.  

Service medical records indicate that, in September 1964, the 
veteran sustained a left knee injury while playing football.  
When examined for discharge in November 1965, the veteran 
reported that he had a "trick" or locked knee that the 
examiner attributed to trauma during football games.  When 
examined at that time, range of motion of the left foot, 
ankle, and leg was reported as within normal limits and 
function of the knee was also within normal limits.

However, there appears to be some confusion regarding whether 
the veteran has a current left knee disorder.  In September 
2003, a VA orthopedic examiner reported that x-rays of the 
veteran's left knee "show that he has mild to moderate 
degeneration with osteophyte formation and medial joint space 
narrowing consistent with moderate degenerative joint 
disease."  The clinical impression was moderate left knee 
degenerative change and "probable clinical findings 
associated with degenerative meniscal tear; radiographic 
correlation with an [magnetic resonance image] MRI will be 
needed to absolutely confirm this."  In the VA examiner's 
opinion, "[c]onsidering the [veteran's] history of knee 
injuries while in the Air Force to his left knee, it is 
likely that his early knee degeneration is related to his 
injuries [in service] where there is a greater than 51% 
chance that his left knee pain and degeneration is due to 
injury while in the Air Force."  

However, the September 2003 VA radiology report of x-rays of 
the veteran's knees that were taken the day of the VA 
examination, includes an impression of no significant osseous 
or joint abnormality involving the component bones and joint 
spaces of the knees.  Thus, it is unclear to the Board what 
the VA examiner reviewed and described in the September 2003 
VA examination report and on what the diagnosis of left knee 
degenerative joint disease was based.  Moreover, the record 
shows that the veteran was not afforded a left knee MRI to 
clarify the nature of his left knee disorder.  

Furthermore, during his June 2004 personal hearing at the RO, 
the veteran testified that in March 2004 doctors prescribed a 
knee brace for him to wear.  VA prosthetics department 
records indicate that a left knee support was issued to him 
in April 2004 and a neoprene knee support was issued in April 
2005

Then, in his March 2006 written statement, the veteran said 
that his claim would be substantiated by a review of VA 
records regarding his foot problems (the reference to his 
service-connected left ankle) that affected his left knee.  
It appears that the veteran is asserting that his left knee 
disorder is due to his service-connected left ankle disorder, 
although there is no indication that the RO has yet 
considered his claim on this basis.  It is also noted that he 
is separately service connected for the residuals of a 
fracture of the left lower fibula that is claimed as a left 
foot disorder.  A separate 10 percent rating is assigned for 
this pathology.

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2006).  In 
this regard, the United States Court of Appeals for Veterans 
Claims has stated that, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Here, the veteran apparently argues, at least in part, that 
his service-connected residuals of a left ankle fracture have 
caused him to favor his left knee, thus resulting in the left 
knee disorder.  In the interest of due process and fairness, 
the Board is of the opinion that the veteran should be 
afforded a VA examination to determine the etiology of any 
left knee disorder found to be present.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all VA medical 
records regarding the veteran's 
treatment of his left knee and ankle 
disorders for the period from July 2005 
to the present.

2.	Then, veteran should be afforded an 
appropriate VA examination, by a 
physician, to determine the etiology of 
any left knee disorder found to be 
present. All indicated tests and 
studies should be conducted, including 
a MRI, if warranted, and all clinical 
manifestations should be reported in 
detail.  Based on the examination and a 
review of the record: 

a.	if a left knee disorder, e.g., 
arthritis or meniscal tear, is 
diagnosed, the medical specialist 
should assess the nature, 
severity, and manifestations of 
any left knee disorder found to be 
present.

b.	The medical specialist is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any currently diagnosed left knee 
disorder was caused by military 
service, including findings noted 
in the September 2, 1964 and 
November 10, 1965 service medical 
records, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability). 

c.	The physician should proffer an 
opinion, with supporting analysis, 
as to the likelihood that the 
veteran's diagnosed left knee 
disorder was caused by or 
aggravated by his service- 
connected residuals of a left 
ankle fracture or the left foot 
disorder.  The degree of left knee 
disorder that would not be present 
but for the service-connected 
residuals of a left ankle fracture 
or left foot disorder should be 
identified. 

d.	In rendering an opinion, the 
examiner is specifically requested 
to reconcile the opinion expressed 
by the VA examiner in September 
2003 (to the effect that x-rays 
findings were consistent with 
moderate degenerative joint 
disease of the left knee) and the 
September 12, 2003 VA radiology 
report of x-rays of the veteran's 
left knee (showing no significant 
osseous or joint abnormality).  A 
rationale should be provided for 
all opinions expressed.  The 
veteran's claims file must be made 
available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate whether the veteran's 
medical records were reviewed.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it.

3.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for a left knee disorder, on 
a direct basis, and adjudicate the 
claim for service connection for a left 
knee disorder as secondary to his 
service-connected left ankle 
disability.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
October 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



